SULLIVAN, Judge,
concurring.
I wholeheartedly agree that the referee had the affirmative duty to inquire concerning application of the mandatory overtime pay provision. Accordingly, we should and must reverse. In voting as I do, I do not retreat from my view that a referee is placed in an untenable position when a benefit claimant is not represented by counsel.
The referee must on one hand cross-examine the witnesses who appear in opposition to the claim (640 Indiana Administrative Code 1-11-83 (1988 ed.)) and must insure that claimant's case has been fully presented, yet on the other hand remain an impartial and objective trier of the facts. *401These duties are inconsistent and incompatible. They cannot coexist.
One may recognize that the duty to assure a fair and complete presentation of all relevant facts arises because the unemployed infrequently have adequate means to retain professional representation. That duty, however, should not be placed upon the quasi-judicial officer who determines the facts and either awards unemployment benefits or denies those benefits.
Either the Unemployment Security Division should have independent staff to counsel and represent claimants or some other method should be found to resolve the problem. See Survey, Administrative Law, 16 Ind.LRev. 1 at 6-8 (1988). In any event, the tension between the two duties creates an actual conflict of interests on the part of the referee, The problem should not go unaddressed. This court is not at liberty to ignore the clear dictate of the Administrative Regulation nor to impose upon the administrative system the needed representation for meritorious claims. The most appropriate forum is, of course, the General Assembly.
Subject to the above gratuitous and somewhat editorial comment, I concur in the reversal of the decision of the Board.